Citation Nr: 1513975	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-11 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to service connection posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder, mood disorder, malingering, and narcissistic personality disorder.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  

The Board notes that additional medical evidence was submitted after the most recent readjudication of this claim in the October 2014 Supplemental Statement of the Case (SSOC), and no waiver from the Veteran was received.  However, this evidence is duplicative of evidence that has been considered in previous adjudications of the claim.  Therefore, the Board finds that a waiver is not required to proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304.

In this case, although the Veteran's September 2010 formal claim specifically identified only service connection for PTSD, other psychiatric disorders have been raised by the record, to include anxiety disorder, mood disorder, malingering, and narcissistic personality disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other possible diagnoses of record, the Board has recharacterized the claims on appeal as reflected on the title page.

The issue of service connection for an acquired psychiatric disorder other than PTSD, to include anxiety disorder, mood disorder, malingering, and narcissistic personality disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran does not currently have PTSD in accordance with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (DSM) of the American Psychiatric Association.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has PTSD as a result of working as a medic during active duty service.  He has described experience in which he witnessed deaths and had artillery fire close to his head.  He stated he did not feel he was adequately protected.  He also described a situation in which he was treating the injured and the interpreter came in with members of Vietcong.  The Veteran stated that he thought his life was in danger because he helped an enemy combatant. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More specifically, establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).  The diagnosis of PTSD must comply with the criteria set forth in the DSM-IV.  Id.; see also 38 C.F.R. § 4.125(a)(2014).  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in the DSM-5; however, the Secretary of VA has specifically indicated that the DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014); see also 80 Fed. Reg. 53, 14308 (March 19, 2015).  Therefore, the regulation changes regarding the release of the DSM-5 do not affect the outcome of the PTSD claim in this case, and further discussion of applicability of the revised regulations is not necessary.

PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Important in this case, the Veteran's DD Form 214 confirms the receipt of the Bronze Star Medal.  The Bronze Star Medal is awarded for individual acts of heroism or meritorious achievement during a combat situation.  See generally 38 C.F.R. § 3.304(f) (2008); Office of the Assistant Sec'y of Def., Manual of Military Decorations & Awards, DoD 1348.33-M at 87, 102, September 2006.  The Bronze Star Medal is considered to be sufficient evidence by itself that the Veteran "engaged in combat with the enemy."  See VAOPGCPREC 12-99.  As the Board finds the Veteran engaged in combat with the enemy (a combat veteran), the Veteran's lay testimony is accepted as conclusive evidence of the stressors' occurrence and no further development or corroborative evidence is required.  38 U.S.C.A. § 1154(b).

After a review of all the evidence, the Board finds that service connection for PTSD is not warranted in this case.  VA treatment records, private treatment records, and VA examinations have not resulted in a diagnosis of PTSD.  First, the Veteran's private treatment records from Northshore Clinic and Consultants do not reflect a diagnosis of PTSD.  In describing his current concerns leading to treatment in 2003, the Veteran indicated that he needed help "sorting through emotions, behavior, beliefs, issues, etc."  The Veteran indicated that he had service in the military, but treatment notes are absent for a PTSD diagnosis.  

In March 2011, the Veteran was afforded a VA PTSD examination.  After reviewing each of the criteria for a diagnosis of PTSD, the VA examiner concluded that that the criteria for A, C, D, and F were not met for a diagnosis of PTSD, and indicated that there was no Axis I diagnosis.  Regarding criterion A, the VA examiner indicated that the Veteran's stressor involved distribution of treatment without actual or threatened death or serious injury to the physical integrity of the Veteran or others.  The VA examiner also indicated that the Veteran's report of feeling disparaged upon discharge also did not reflect a life-threatening event for the purposes of criterion A.  Regarding criterion C, the examiner stated that the Veteran did not report efforts to avoid thoughts, feelings, conversations, activities, places, or people that arouse recollections of trauma, except for leaving a stadium when a helicopter was hovering above.  He also had precise recall, and reported several positive personal relationships.  He did not report detachment feelings, restricted range of affect, or a sense of foreshortened future.  Next, criterion D requires endorsement of two or more symptoms associated with increased arousal, which the examiner indicated were not present.  Finally, criterion F was not met because there was no consistent impairment of activities of daily living or instrumental activities of daily living in any realm.  The VA examiner also acknowledged the Veteran's difficulties in his close interpersonal relationships and work relationships, but concluded that the symptoms did not impair him from performing his activities of daily living.  

In the July 2011 Notice of Disagreement, the Veteran asserted, through his representative, that there were several occasions during active service in which he feared for his life or the safety of others.  He stated that, when there was a call for a medic, he "overcame his fears" to help the injured.  

The Veteran was afforded another VA PTSD examination in March 2013.  Again, the examiner did not find that the Veteran's symptoms met the criteria for a diagnosis of PTSD in conformity with the DSM-IV.  In his April 2013 Substantive Appeal, the Veteran stated that it was his understanding that "VA is claiming I have never been diagnosed with PTSD despite experiencing all of the symptoms of PTSD (except one) to varying degrees on an ongoing basis since returning from Vietnam.  I am left with a full menu of symptoms, a frightening array of service-connected triggering incidents, and no diagnosis."

Thereafter, the Veteran was afforded a formal RO hearing in which he stated that the March 2011 examiner did not adequately address his symptoms in order to properly diagnose his psychiatric disorder.  Consequently, another VA examination was ordered, and the Veteran was advised during the hearing to discuss all alleged stressors with the examiner.  

However, the October 2013 VA examination also showed that the Veteran did not meet the criteria for a diagnosis of PTSD.  In providing a differential diagnosis, the examiner stated that while the Veteran's trauma was sufficient to consider PTSD, the presence of such a stressor was not sufficient for a diagnosis of PTSD.  In short, while criteria A and B were met, criteria C, D E., and F were not.  The VA examiner explained that the Veteran's symptoms were not present in the "frequency, duration, or intensity to warrant inclusion nor are they reported by the claimant to result in gross impairment of functioning."

Evidence supportive of the Veteran's claim is from the Veteran himself.  In this case, the Board acknowledges that the Veteran's military occupational specialty was that of a clinical specialist, and he also completed a medical corpsman course.  While, in general, the opinion of a clinical specialist may be probative when considering some medical issues, the Board finds the Veteran's own opinion regarding whether he has a current diagnosis of PTSD that was incurred in service to be of little probative weight as there is no evidence of record that he had any specific training or experience regarding psychiatric conditions.  An opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997) (appellant-nurse's statement held not to substantiate nexus in claim of entitlement to service connection for heart disorder, where nurse was not shown to have cardiology expertise).  Indeed, there is no adequate foundation in the current record to establish that the Veteran has the education, training, or clinical experience to offer a psychiatric diagnosis or a medical nexus opinion relative to the cause of the psychiatric symptoms.  Cf. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).

In addition, the Veteran and the representative have challenged the adequacy of the VA examinations (also discussed in the Duties to Notify and Assist section below).  Both the Court and the United States Court of Appeals for the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox, 20 Vet. App. at 569 (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id.  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent.  Id; see also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

In this case, the VA examiners' medical opinions were based on a more comprehensive review of the Veteran's medical history and considered the Veteran's contentions.  As such, the VA examiners' medical opinions, taken together, are more probative than the opinion given by the Veteran.  The Board has not ignored the Veteran's background as a clinical specialist; it is simply finding that the Veteran's opinion regarding the diagnosis and etiology of his own psychiatric condition (PTSD) is entitled to lower probative weight.  Simply stated, the Veteran's contentions are outweighed by the medical opinions of the VA examiners, as well as the facts cited above.

A DSM-IV diagnosis of PTSD is not demonstrated at any time during the appeal period in this case.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an October 2010 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, a formal RO hearing transcript, and VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran has specifically challenged the adequacy of the VA examination, stating that not all of his stressors were adequately addressed and the examiners did not properly elicit pertinent information that would assist in diagnosing the Veteran with PTSD.  However, the Board finds the March 2011, March 2013, and October 2013 VA examinations, taken together, are adequate (as they pertain to the appeal of service connection for PTSD) because the VA examiners reviewed the Veteran's relevant medical history, conducted an interview with the Veteran, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Indeed, the Veteran was specifically afforded another VA examination in October 2013 pursuant to the August 2013 RO hearing based on the Veteran's contention that the March 2013 VA examiner did not ask questions regarding persistent hyperarousal and avoidance/numbing.  The Veteran was explicitly instructed to be as detailed as possible when describing the stressors and the resulting effects to the VA examiner.  See August 2013 RO Hearing Transcript at 47-48.  Here, the Veteran was afforded every opportunity to identify, in detail, the effects of the in-service stressors, to include persistent hyperarousal and avoidance/numbing.  Accordingly, VA's duty to provide a VA examination is satisfied.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue of service connection for PTSD.  Mayfield v. Nicholson, 19 Vet. App. 103, 110 

(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the appeal of service connection for PTSD.


ORDER

Service connection for PTSD is denied.


REMAND

Service Connection for an Acquired Psychiatric Disorder Other Than PTSD

A remand is required in this case to ensure that there is a complete record upon which to decide the claim of service connection for an acquired psychiatric disorder other than PTSD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c), (d) (2014).

In a November 2014 correspondence, the Veteran contended that he was diagnosed with anxiety disorder.  The evidence of record suggests that the Veteran may have currently diagnosed acquired psychiatric disorders other PTSD.  A March 2013 VA treatment note indicated that a licensed clinical social worker rendered an initial Axis I diagnosis of malingering.  Also, narcissistic personality disorder was indicated as an Axis II initial diagnosis.  In a May 2013 VA treatment record, the Veteran was treated for the "diagnosis/diagnoses and problems" of anxiety.  In a June 2013 VA treatment record, the Veteran was treated for the "diagnosis/diagnoses and problems" of anxiety and mood disorder.

The March 2011, March 2013, and October 2013 VA examiners indicated that the Veteran did not have any other diagnosed mental disorder; however, based on the VA treatment records discussed above, the Board finds that a new psychiatric examination is necessary to assist in clarifying the Veteran's current diagnoses as they relate to mental health diagnostic criteria, if any, and to obtain adequate etiological opinions.

Accordingly, the issue of service connection for an acquired psychiatric disorder other than PTSD is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA mental health examination with a VA psychologist or psychiatrist (other than the VA psychologists who provided the March 2013 and October 2013 VA examinations and medical opinions) to assist in determining the nature and etiology of any current psychiatric disorder other than PTSD.  The relevant medical records should be made available to the VA examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The VA examiner is requested to provide findings and opinions as to the following:

a) Diagnose any acquired psychiatric disorder other than PTSD, to include, but not limited to, anxiety disorder, mood disorder, malingering, and narcissistic personality disorder.  See March, May, and June 2013 VA treatment records.  If the Veteran does not have a diagnosed acquired psychiatric disorder other than PTSD, the VA examiner should so state.

b) For any diagnosed acquired psychiatric disorder, is it as likely as not (50 percent probability or greater) that the acquired psychiatric disorder had its onset in service?

c) For any diagnosed acquired psychiatric disorder, is it as likely as not (50 percent probability or greater) that the acquired psychiatric disorder is otherwise caused by, or related to, service, including as a combat medic?

In rendering the requested opinions, the VA examiner should assume that, as a clinical specialist who engaged in combat with the enemy, the Veteran witnessed deaths, had artillery fire close to his head, and felt unprotected while treating Vietnamese soldiers.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and any additional development deemed necessary, the claim of service connection for an acquired psychiatric disorder other than PTSD, should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


